United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 99-1603SI
                                   _____________

United States of America,                 *
                                          * On Appeal from the United
             Appellee,                    * States District Court
                                          * for the Southern District
      v.                                  * of Iowa.
                                          *
Jerry Lee Berry, Jr.,                     * [Not to be Published]
                                          *
             Appellant.                   *
                                     ___________

                            Submitted: October 29, 1999
                                Filed: December 1, 1999
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Jerry Lee Berry, Jr., pleaded guilty to conspiring to distribute cocaine base, in
violation of 21 U.S.C. § 846. The District Court1 sentenced Berry to fifteen years and
eight months in prison and five years supervised release. On appeal, Berry claims that
his counsel was ineffective in that counsel’s previous representation of other defendants



      1
        The Honorable R. E. Longstaff, United States District Judge for the Southern
District of Iowa.
in a related drug case created a conflict of interest, and counsel did not properly
investigate the government’s case.

       We believe Berry’s ineffective-assistance claims would be more appropriately
addressed in a 28 U.S.C. § 2255 proceeding before the district court where a record
can be fully developed. See United States v. Santana, 150 F.3d 860, 863 (8th Cir.
1998) (claims of ineffective assistance are considered on direct appeal “only in those
exceptional cases in which the district court has developed a record on the
ineffectiveness issues or where the result would otherwise be a plain miscarriage of
justice”); see also United States v. Martinez-Cruz, 186 F.3d 1102, 1105 (8th Cir. 1999)
(ineffective-assistance claim best presented in § 2255 motion). Therefore, we decline
to address these claims. Accordingly, we affirm Berry’s conviction and sentence.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-